Citation Nr: 1442190	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  11-24 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York



THE ISSUE

Entitlement to service connection for a respiratory disability (claimed as asthma), to include as due to herbicide exposure and as secondary to service-connected diabetes mellitus.



REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs



ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Air Force from November 1966 to October 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in Buffalo, New York.

A review of the Virtual VA paperless claims processing system and the Veterans Benefits System (VBMS) reveals documents that are either irrelevant to the issue on appeal or that are duplicative of records contained in the paper claims file.

The Board notes that the Veteran also filed a notice of disagreement (NOD) with the February 2013 rating decision denying service connection for peripheral neuropathy.  Subsequently, in a June 2014 rating decision, the RO granted service connection for peripheral neuropathy of the upper and lower extremities.  The Board finds that the grant of service connection constitutes a full award of the benefits sought on appeal with respect to this issue.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran has contended that his asthma is related to service, to include as secondary to his service-connected diabetes mellitus.  See September 2011 VA Form 9, November 2010 Notice of Disagreement.  Although the RO sent him a notice letter in September 2010, that letter did not inform the Veteran of the evidence and information necessary to substantiate a claim on a secondary basis. See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (failure by Board to enforce compliance with VA notice requirements of 38 U.S.C.A. § 5103(a) is remandable error).  Thus, the Veteran should be provided proper notice on remand.

The Board also notes there appear to be outstanding private medical records.  In this regard, the RO noted in a March 2013 deferred rating decision that the Veteran had provided a VA Form 21-4142 in October 2010 to obtain treatment records from Dr. J.J., but that form had been filed down without development.  Records from Dr. J.J. dated through November 2009 were obtained in response to an authorization form provided by the Veteran in December 2009 (for diabetes and erectile dysfunction); however, there is no indication that any efforts were taken to obtain updated records in response to the October 2010 authorization (for asthma).  Therefore, the AOJ should attempt to obtain any outstanding private medical records.  

In addition, the Board notes that the Veteran has not been afforded a VA examination in connection with his claim for service connection. The duty to assist additionally includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  An examination is required when (1) there is competent evidence of a current disability; (2) evidence establishing an "in-service event, injury or disease," or that certain diseases manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation; and (3) an indication that the current disability may be related to an in-service event; but (4) insufficient competent medical evidence to decide the case.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The record contains both VA and private treatment records showing that the Veteran has had asthma and chronic obstructive pulmonary disease since 2003.  See August 2010 prescription; October 2010 VA medical record; September 2010 statement by Dr. J.J.  The record also shows that the Veteran served in the Republic of Vietnam.  See National Personnel Records Center (NPRC) response dated May 2008.  Therefore, he is presumed to have been exposed to herbicides, including Agent Orange. See 38 C.F.R. § 3.307(a)(6)(iii).  In support of his claim, the Veteran also submitted two web-based medical articles for consideration.  This evidence includes an abstract of a medical article from Diabetes Care concluding that individuals with diabetes have an increased risk of asthma as well as a Reuters article citing the American Journal of Industrial Medicine as finding that Vietnam veterans exposed to herbicides had a greater likelihood of asthma.  See medical abstract received in December 2010; November 2006 Reuters article.  Hence, there is competent evidence of a current disability, an in-service injury (Agent Orange exposure), and a possible link between his current respiratory disability and his service-connected diabetes mellitus.  The record also includes a September 2010 letter from Dr. J.J. relating the Veteran's asthma to his herbicide exposure, but the statement does not include any rationale or explanation for the opinion.

Under these circumstances, the Board finds that a VA examination is warranted.  See McClendon, 20 Vet. App. at 81-82.


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should also send the Veteran a notice letter in connection with his claim for service connection for a respiratory disorder.  The letter should (1) inform him of the information and evidence that is necessary to 
substantiate the claim; (2) inform him about the information and evidence that VA will seek to provide; and, (3) inform him about the information and evidence he is expected to provide.  The letter should also explain how disability ratings and effective dates are determined.  

Specifically, the letter should notify the Veteran of the evidence necessary to substantiate the claim on both a direct and secondary basis.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a respiratory disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  A specific request should be made for medical records from Dr. J.J. dated from 2003 to the present (identified in the Veteran's October 2010 VA Form 21-4142).

The AOJ should also obtain any outstanding, relevant VA medical records, to include records from the Syracuse VA Medical Center dated since August 2011.

If any of the records are unavailable, the AOJ should clearly document the claims file to that effect and notify the Veteran of any inability to obtain the records, in accordance with 38 C.F.R. § 3.159(e).

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of his any respiratory disorder that may be present.  The paper and virtual claims file should be made available to the examiner.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions, as well as the medical literature submitted by him. 

The examiner should elicit a history from the Veteran, to include his smoking history and exposure to smoke and fumes both in the military while performing his military occupational specialist (MOS) duties as a Fire Protection Specialist and during his post-service employment as a firefighter.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, such as observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify any respiratory disorder that has been present during the appeal period.  For each disorder identified.  

For each diagnosis identified, the examiner should state whether it is at least as likely as not that the disorder is related to his military service, to include herbicide exposure.  In rendering an opinion, the examiner should address the Veteran's MOS as a Fire Protection Specialist and his post-service employment as a firefighter.  The examiner should consider the November 2006 Reuters article indicating that Vietnam veterans exposed to herbicides have a greater likelihood of experiencing asthma.

The examiner should also opine as to whether it is at least as likely as not that the disorder is caused by or permanently aggravated by his service-connected diabetes mellitus.  In rendering the opinion, the examiner should consider the Diabetes Care abstract received in December 2010 asserting that individuals with diabetes have an increased risk of asthma. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  The AOJ should review the claims file and ensure that the foregoing development actions has been conducted and completed in full.  The AOJ should also conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

